Citation Nr: 0636539	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-23 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for chronic back pain.

4.  Entitlement to service connection for loss of use of the 
right hand/wrist.

5.  Entitlement to service connection for a left hand/wrist 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
February 1966 to October 1968.  He is a combat veteran of the 
Vietnam War and a recipient of both the Bronze Star and 
Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) from both September 1998 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California. 


FINDINGS OF FACT

1.  The veteran is currently evaluated as 70 percent disabled 
for post-traumatic stress disorder (PTSD), 30 percent 
disabled for partial amputation of the right thumb, and 10 
percent disabled for headaches.  

2.  The veteran's current left eye problems were not caused 
or aggravated by his active service, or by his service-
connected headache disorder.

3.  The veteran's pain in the left shoulder was not caused or 
aggravated by his active military service.

4.  The veteran's back pain was not caused or aggravated by 
his active military service, or by his service-connected 
PTSD.

5.  The veteran does not experience a loss of use for his 
right hand or wrist.

6.  The veteran's left hand/wrist condition was not caused or 
aggravated by his active military service, or by his service-
connected partial thumb amputation.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left eye 
condition.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection is not warranted for a left shoulder 
condition.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  Service connection is not warranted for chronic back 
pain.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304 (2006).

4.  Service connection is not warranted for loss of use of 
the right hand/wrist.  38 U.S.C.A. §§ 1101, 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Service connection is not warranted for a left hand/wrist 
condition.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The Board notes that the veteran's claims for 
service connection for left eye, left shoulder, chronic back, 
and left hand/wrist conditions were initially decided before 
the passage of the VCAA.  The Board also notes that the RO 
failed to adjudicate one of the claimed issues, that of loss 
of use of the right hand/wrist, during the initial rating 
decision of September 1998.  The RO, however, afforded the 
veteran a VCAA letter in December 2001 regarding all the 
claims on appeal, as well as the previously undecided claim.  
The RO then readjudicated the previously decided-upon claims, 
as well as adjudicating the undecided claim in an October 
2002 rating decision.  Timely disagreement was filed with the 
initially decided-upon claims after the September 1998 rating 
decision, and after the October 2002 rating decision for the 
later-decided claim.  

In the December 2001 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In addition, the veteran was notified of 
the evidence necessary to establish an increase in disability 
rating and the effective date of award should service 
connection be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claims.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  

The United States Court of Appeals for Veterans Claims (the 
Court) has further held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Analysis

Left Eye Condition

The veteran contends that his service-connected headache 
disability causes him to experience a left eye condition, 
with increased sensitivity to light as a major manifestation.  
The Board will consider this allegation as well as examining 
the availability for direct service connection for any 
condition of the left eye.

Beginning with direct service connection, the service medical 
reports are absent for any consultation, diagnosis, or 
treatment for a left eye disorder of any kind.  The veteran 
did receive trauma to his left face due to an explosion of a 
Claymore mine in December 1967, but the resultant shrapnel 
wounds did not affect the veteran's eyes.

The only indication of record of any eye problems comes from 
a VA examination in January 2005.  In this examination, the 
treating ophthalmologist opined that the veteran experienced 
glaucoma, with intraocular pressure "on the low end of 
normal in both eyes."  Also, light sensitivity and transient 
visual changes were noted, associated with migraine 
headaches.  Here the examiner opined that it was "possible 
that the blast injury during the Vietnam War triggered these 
injuries," but that he could not "resolve the issue without 
resorting to mere speculation."  Unfortunately, mere 
speculation and indication of possibility do not give rise to 
a competent medical opinion showing a relation between the 
veteran's eye problems and service.  Such speculation is not 
legally sufficient to establish service connection.   See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).   As this is the 
case, direct service connection for a left eye condition is 
not warranted.

Turning to the issue of secondary service connection as 
relates to the veteran's headaches.  The veteran is service 
connected at a 10 percent evaluation for headaches, arising 
in the form of migraines.  The January 2005 VA examination 
showed that the veteran experienced glaucoma and migraine 
headaches.  Light sensitivity and transient visual changes in 
the left eye were noted as associated with the diagnosis of 
migraines.  The Board notes, that the veteran's diagnosis 
established that light sensitivity and transient visual 
changes were not separate symptoms of a unique left eye 
condition, but were instead fleeting manifestations of the 
migraine disorder itself, a condition for which the veteran 
is already service connected.  As far as the diagnosis of 
glaucoma, there is no competent medical opinion linking this 
condition with the veteran's migraine disorder.  As such, 
secondary service connection for a left eye condition, 
existing separately from the veteran's migraines, is not 
warranted.  The evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Simply put, 
the veteran's migraines have been shown to manifest 
themselves with light and visual alterations but have not 
been shown to cause a unique left eye condition, be it 
glaucoma or any other disorder.  

The veteran clearly believes that he has a left eye 
disability due to service-connected disability.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical diagnosis of a separate eye disability or 
etiology.  Accordingly, this lay evidence does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
sum, the preponderance or the competent and probative 
evidence is against the claim.  

Left Shoulder Condition

The veteran contends that he currently experiences a left 
shoulder condition as a result of falling backward from the 
percussion experienced after a December 1967 Claymore 
explosion.  A search of the service medical history, however, 
does not indicate that the veteran ever was treated, 
diagnosed, or sought consultation about a left shoulder 
injury as a result of this [documented] event, or indeed at 
any other time during service.  

The earliest indication of left shoulder problems comes from 
an August 1999 letter from a private chiropractor.  The 
chiropractor stated that he had treated the veteran on 
several occasions and that shoulder pain was a typical 
symptom of the veteran.  In addition, a VA clinical report 
dated in May 2001 listed an impression of left shoulder and 
scapular pain.  A comprehensive VA examination in January 
2005, however, noted that there was no left shoulder 
pathology or local pathology around the scapula that would be 
attributable to an old injury.  

The Board finds that there is credible medical evidence of 
record to establish that the veteran does experience pain in 
his left shoulder amounting to a current disability.  The 
lack of indication in the service medical history, however, 
along with the findings of the January 2005 VA examination, 
show that the veteran's current left shoulder pain, when 
present, is not attributable to an in-service injury.  As 
such, there is no competent evidence of record to show an 
onset or aggravation of a left shoulder condition during the 
veteran's active service, and service connection is not 
warranted.  38 U.S.C.A. §§  1110, 1154.  

The only evidence suggesting a left shoulder condition 
resultant from active service comes from the veteran's lay 
statements.  As has been previously shown, the veteran lacks 
the medical credentials necessary to make such an opinion 
probative for service connection purposes.  See Espiritu v. 
Derwinski, at 494, 495 (1992).   

Chronic Back Pain

The veteran contends that he currently experiences back pain 
and that such pain began during his active military service.  
A search of the service medical history does not indicate 
that the veteran ever received treatment, sought 
consultation, or was diagnosed with back problems at any 
point in service.  

The first evidentiary record of back problems comes in the 
form of a private treatment record, dated in January 1999, 
and letters from private chiropractors, dated in August 1999, 
indicating that the veteran received treatment for back 
problems at earliest in 1994.  Dr. BL noted the veteran's 
history of an injury during military service.  Significantly, 
Dr. BL's opinion was that the area currently was quite 
symptomatic.  However, there was no nexus opinion linking the 
current disability to service. As such, this report is of 
little probative value.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  In addition, the record 
contains an August 1999 opinion of the veteran's 
psychiatrist, showing that the veteran experiences "stress 
related" chronic back pain.  VA clinical reports, dated in 
May 2001, also show an impression of current chronic back 
pain for the veteran.  

The veteran was afforded a comprehensive VA examination in 
January 2005.  The examiner conducted a claims file review, 
and came to the opinion that the veteran experiences pain 
associated predominately with his cervical spine versus other 
portions of the back.  Specifically, despite medical evidence 
to the contrary, the veteran denied any pain in the thoracic 
or mid-back regions during the examination.  The examiner 
opined that the veteran's pain was centered on the cervical 
spine, including degenerative disc disease, and that 
radiation occurs in the left shoulder.  The VA examiner 
opined that the magnetic resonance imagings of the spine 
showed degenerative disc disease that was not uncommon for 
the age of the veteran.  The opinion was that the cervical 
spine problem was not caused by or the result of combat-
related injuries.  As such, direct service connection cannot 
be granted.  38 U.S.C.A. §§  1110, 1154.  

The Board considers the possibility of secondary service 
connection for chronic back pain as relates to the veteran's 
service-connected PTSD.  The veteran has highlighted the 
opinion of his psychiatrist, in which it was stated that the 
veteran had "stress related" physical conditions.  While 
"post-traumatic stress disorder" does indeed utilize the 
word "stress," the two terms, are not synonymous.  PTSD is 
a very specific psychiatric disorder for which the veteran 
has been diagnosed.  Thus to say that the veteran experiences 
"stress related" chronic back pain is not the same as 
saying that his back pain is related to PTSD.  Further, the 
Board finds that this statement is outweighed by the 
subsequent 2005 VA examination report which was conducted for 
a nexus opinion.  Significantly, there was no such 
association provided by the VA examiner, who had reference to 
the claims file (which included the aforementioned 
psychiatrist's statement).  Given that the 2005 VA examiner 
had the entire claims file on which to base an opinion as 
well as current medical examination with test reports, this 
opinion is of very high probative value.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).   As such, there is no link between the 
veteran's PTSD and his current back condition, and secondary 
service connection is not warranted.  

As has been previously pointed out, the veteran lacks the 
medical credentials necessary to make such an opinion.  See 
Espiritu v. Derwinski, at 494, 495 (1992).   



Loss of Use of the Right Hand/Wrist

The veteran contends that his in-service wounds to his right 
thumb have caused him to lose use of his right wrist and 
subsequently his right hand. 

The service medical history indicates that the veteran 
underwent a partial amputation of his right thumb resultant 
from shrapnel wounds received in Vietnam.  There is no 
indication, however, that the veteran did not have use of his 
right hand or wrist while in service.  

A search of the recent medical history also contains no 
indication regarding the loss of use of the veteran's right 
hand.  The Board notes a VA clinical report, dated in January 
2003, diagnosing the veteran with bilateral tendonitis in the 
wrists and an October 2003 VA report confirming that the 
veteran experienced pain in his right wrist.  Neither of 
these VA clinical reports, however, indicate that the veteran 
has loss of use of the right hand.  Loss of use will be held 
to exist when no effective function remains other than that 
which would be equally well served by amputation and use of a 
prosthetic.  38 C.F.R. § 4.63.  No such degree of disability 
is shown by the evidence of record or alleged by the veteran.  
The veteran's own statements would not support such a 
finding.  As such, there is no evidence of this claimed 
disability existing at present, and service connection cannot 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Espiritu v. Derwinski, at 494, 495 (1992).  

It is noted that the RO did not provide a VA orthopedic 
examination to the veteran specifically addressing loss of 
use of the right hand/wrist.  Per recent precedent, however, 
such an examination is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case as there is nothing of record to suggest that 
the veteran experiences loss of use of his right hand/wrist.  

Left Hand/Wrist Condition

The veteran has lastly contended that he experiences a left 
hand/wrist condition secondary to his service-connected 
partial thumb amputation.  The Board will consider this issue 
on both a direct and secondary basis.  

As far as direct service connection is concerned, the service 
medical history contains no evidence of consultation for, 
treatment, or diagnosis of a left hand/wrist disorder.  
Indeed, the earliest indication of such a condition occurred 
in a January 1999 private treatment record, stating that the 
veteran had received chiropractic care for wrist pain.  In 
addition, a September 2002 VA clinical report diagnosed the 
veteran with carpal tunnel syndrome in the left wrist.  The 
record also contains January and October 2003 VA treatment 
records indicating pain in the left wrist, with numbness and 
tingling in the hand and fingers, as well as bilateral wrist 
tendonitis.  From this, the Board concludes that the veteran 
experiences a current disability affecting his left wrist and 
hand.  The record is, however, devoid of any competent 
medical evidence linking the veteran's current left 
hand/wrist disorder with his active military service.  As 
such, direct service connection is not warranted.

The Board now considers the veteran's contention that his 
left hand/wrist condition manifests as a result of his 
service-connected partial thumb amputation on the right hand.  
The veteran had part of his right thumb amputated in December 
1967 as a result of traumatic wounds received in action with 
enemy forces.  The veteran is currently service-connected for 
this injury at an evaluation of 30 percent.  The competent 
and probative record, however, does not present any 
indication of a tie between the veteran's thumb amputation on 
the right hand and his left hand/wrist disorder.  The lack of 
such a link means that the veteran has failed to meet the 
requirements necessary to establish secondary service 
connection for his condition, and a grant of service 
connection is not warranted.

It is noted that the RO did not provide a VA orthopedic 
examination to the veteran regarding his left hand/wrist 
condition.  As there is no indication that the veteran's 
current left hand/wrist condition originated in, or was 
aggravated by service, or by his service-connected right 
thumbwound, such an examination is not required in order to 
make a final adjudication.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The only evidence suggesting a left hand/wrist condition 
resultant from active service, or from a service-connected 
partial thumb amputation, comes from the veteran's own lay 
statements.  The veteran lacks the medical credentials and 
expertise necessary to make such an opinion.  See Espiritu v. 
Derwinski, at 494, 495 (1992).   

Conclusion

In summation, the medical evidence does not support the 
veteran's assertions in this case as regards direct or 
secondary service connection.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

1.  Entitlement to service connection for a left eye disorder 
is denied.

2.  Entitlement to service connection for a left shoulder 
condition is denied.

3.  Entitlement to service connection for chronic back pain 
is denied.

4.  Entitlement to service connection for loss of use of the 
right hand/wrist is denied.

5.  Entitlement to service connection for a left hand/wrist 
condition is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


